           Case 2:19-cv-00770-DMC Document 20 Filed 05/14/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 PATRICT SNYDER, CSBN 260690
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6  Social Security Administration, Region IX
 7  160 Spear Street, Suite 800
    San Francisco, California 94105
 8  Tel: (415) 977-8942
 9  Fax: (415) 744-0134
    E-mail: Patrick.Snyder@ssa.gov
10  Attorneys for Defendant
11
   Meghan O. Lambert, Esq.
12 Osterhout Berger Disability Law, LLC
13 521 Cedar Way, Suite 200
   Oakmont, PA 15139
14 Phone: 412-794-8003
15 Meghan@mydisabilityattorney.com
   CA Bar ID: 258040
16 Attorney for Plaintiff, Jamie Cantrell
17
18                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
19
20 JAMIE CANTRELL,                          Case No. 2:19-cv-00770-DMC
21             Plaintiff,                STIPULATION AND ORDER FOR THE
22                                       AWARD OF ATTORNEY FEES UNDER
                      v.                 THE EQUAL ACCESS TO JUSTICE ACT
23                                       (EAJA)
24 ANDREW SAUL,                          28 U.S.C. § 2412(d)
   Commissioner of Social Security,
25
26             Defendant.
27        TO THE HONORABLE DENNIS M. COTA, MAGISTRATE JUDGE OF THE
28 UNITED STATES DISTRICT COURT:
            Case 2:19-cv-00770-DMC Document 20 Filed 05/14/20 Page 2 of 3


 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND,
 3 DOLLARS and 00/100 ($7,000.00) under the Equal Access to Justice Act (EAJA), 28
 4 U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 5 on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 6
   28 U.S.C. § 2412(d).
 7
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 8
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 9
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
10
   to honor the assignment will depend on whether the fees are subject to any offset
11
   allowed under the United States Department of the Treasury’s Offset Program. After
12
   the order for EAJA fees is entered, the government will determine whether they are
13
   subject to any offset.
14
15        Fees shall be made payable to Plaintiff, but if the Department of the Treasury

16 determines that Plaintiff does not owe a federal debt, then the government shall cause
17 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
18 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
19 counsel, Meghan Lambert, Esquire, at 521 Cedar Way, Suite 200, Oakmont,
20 Pennsylvania, 15139.
21         This stipulation constitutes a compromise settlement of Plaintiff’s request for
22 EAJA fees, and does not constitute an admission of liability on the part of Defendant
23 under the EAJA. Payment of SEVEN THOUSAND DOLLARS and 00/100 ($7,000.00)
24 in EAJA attorney fees shall constitute a complete release from, and bar to, any and all
25 claims that Plaintiff and Plaintiff’s attorneys, Meghan Lambert may have relating to
26
     EAJA attorney fees in connection with this action.
27
28
                                                -2-
            Case 2:19-cv-00770-DMC Document 20 Filed 05/14/20 Page 3 of 3


 1        This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                         Respectfully submitted,
 5
     Dated: May 11, 2020                   /s/ Meghan O. Lambert
 6
                                           MEGHAN O. LAMBERT
 7                                         Attorney for Plaintiff
 8
     Dated: May 11, 2020                   MCGREGOR W. SCOTT
 9
                                           United States Attorney
10                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
11
                                           Social Security Administration
12
                                       By: /s/ Patrick Snyder*
13
                                          PATRICK SNYDER
14                                        Special Assistant U.S. Attorney
                                          Attorneys for Defendant
15
                                          (*Permission to use electronic signature
16                                        obtained via email on May 11, 2020).
17
18
     SO ORDERED:
19
20
     Dated: May 14, 2020
21                                              ____________________________________
                                                DENNIS M. COTA
22                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                               -3-
